Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION – Supplemental Restriction Requirement
	Applicant’s response has been fully considered:

    PNG
    media_image1.png
    279
    803
    media_image1.png
    Greyscale

; however, such is not found to fully address the original restriction requirement.  The examiner has chosen to go out with a supplemental restriction in the event applicant was somehow uncertain that a fully defined species means that ‘every’ structural position must be identified.  The examiner is open to interview to advance prosecution on the merits, if needed.
While the examiner was able to mine the description and find that LC3B is peptide SEQ ID NO: 1; applicant has not fully defined what R1 and R3 are within SM compound IIa.  
	As depicted in specification pages 6-8, the variable options for R1 and R3 is substantial and a myriad are set forth for each:

    PNG
    media_image2.png
    465
    741
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    400
    733
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    170
    748
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    504
    719
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    413
    733
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    549
    744
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    594
    738
    media_image8.png
    Greyscale

In response hereto, as in the original species restriction requirement (below), all structural elements of a single compound species need be identified, including a fully defined R1 and R3 of compound IIa.
	

Election/Restrictions - Original
Species Election
Restriction is required under 35 U.S.C. 121 and 372.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to the following patentably distinct classes of species, for which a single species election is required of each:  
A fully defined by structure of the covalent complex of SM-ATG8 (covalent complex of the mammalian ATG8 homologue to e.g. an alpha, beta-unsaturated carbonyl (SM); see claims 4 and 16 by example as read in light of the specification).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  Further, the species are not necessarily coextensively searchable.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all independent claims.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CRF 1.143).
	Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654